COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00292-CV


IN THE MATTER OF THE
GUARDIANSHIP OF ERMALYNN
JONES A/K/A LYNNE NEASE
JONES, AN ALLEGED
INCAPACITATED PERSON




                                     ------------

           FROM PROBATE COURT NO. 2 OF TARRANT COUNTY
                   TRIAL COURT NO. 2008-03262-2

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered the parties’ “Agreed Motion to Dismiss.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).



                                               /s/ Bonnie Sudderth
                                               BONNIE SUDDERTH
                                               JUSTICE

PANEL: GARDNER, MEIER, and SUDDERTH, JJ.

DELIVERED: September 24, 2015




                                      2